DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 4-9, 11-16, 18-23 are pending.

Response to Arguments
Applicant's arguments on the 35 U.S.C. 102 rejection have been fully considered but are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 8, 9, 11, 13, 15, 16, 18, 20-22 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Zimler et al. (US 2005/0027887, “Zimler”) in view of Mehta et al. (US 2002/0131404, “Mehta”).

For claim 1, Zimler discloses a method comprising:
receiving, by a computing device (fig. 1, [0034], device 105 within a residential address 101) comprising a first application ([0036], residential service applications including a lighting control application or HVAC control application) and based on data indicative of a request from a user, a second application ([0043], [0045], upon a user requests for adding a service or application, and the user is authorized to do so, the link to the application is added to the user’s portal page);
outputting, via the computing device, a first user interface element indicative of the first application and a second user interface element indicative of the second application ([0016], displaying the portal page to a user device, such as device 105, the portal including a link for a first application executed within the home and a link for a second application executed outside the home);
causing, based on selection of the first application and based on receiving premises data associated with a premises device located at a premises, output of at least a portion of the premises data, wherein the computing device is configured to control the premises device ([0036], [0053], activating a link for a residential service application would enable receiving data and controls for that residential system, such as activating HVAC control application would enable receiving HVAC control data, or a visual monitoring application enables receiving visual monitoring data); and
causing, based on selection of the second application and based on receiving content associated with a content source located external to the premises, output of at least a portion of the content ([0036], [0053], activating a link for an external service application would enable receiving external data for that external service application), wherein the premises data is received via a first network (fig. 1, [0036], HVAC home security, lighting, appliance control data are delivered to the device 105 via a home network 104) and the content and the second application is received via a second network ([0036], [0053], activating a link for an external services application such as a video messaging application would enable communication with an external source, the external application is received over external communication networks such as data network 130 and/or telecommunications network 120 in [0034]).
Zimler does not disclose receiving, by the computing device based on data indicative of a request from a user for the second application, one or more data files comprising the second application.
Mehta discloses receiving by the computing device based on data indicative of a request from a user for the second application, one or more data files comprising the second application (fig. 3, [0070], when input request 501 is a request to download a designated application, the MAS retrieves the application, verifies that it is appropriate and permitted for download to that device and user, provisions and packages the requested application, and sends the packaged application to the requesting subscriber device).
It would have been obvious to one skilled in the art at the time of the invention to apply Mehta’s teachings of application files or packages download upon user request to Zimler’s system with the motivation of downloading optimized applications to user devices with greater assurance of their ability to successfully execute (Mehta, abstract).

For claim 2, Zimler discloses the computing device is located at the premises (fig. 1, device 105).

For claim 4, Zimler discloses the first application comprises one or more of a security application configured to manage a security system at the premises or an application configured to enable interactivity with a plurality of devices at the premises ([0036], home security application, HVAC, lighting control applications).

For claim 6, Zimler discloses the content comprises at least one of weather content, traffic content, sports content, news content, video content, or music content ([0036], video messaging application).

For claim 21, Zimler discloses the second application is selected by the user from a plurality of applications managed by server external to the premises ([0017], [0020], fig. 3, user requests to add a service from a service database such as 134 in fig. 1).

For claim 22, for the same rationale in claim 1, Zimler-Mehta discloses receiving the one or more data files comprising the second application comprises receiving one or more of a container or a package comprising the second application (Mehta, [0070], the system provisions and packages the requested application, and sends the packaged application to the requesting subscriber device).

Claims 8-9, 11, 13 are rejected for the same rationales in claims 1-2, 4, 6. See
Zimler, fig. 2, for a device including a processor and memories for implementing the method.

Claims 15-16, 18, 20 are rejected for the same rationales in claims 1-2, 4, 6.

Claims 5, 12, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zimler-Mehta in view of Pham (US 2008/0208399).

For claims 5, 12, 19, in addition to the rationale in claims 1, 8, 15, Zimler-Mehta does not disclose the first application is associated with a first priority and the second application is associated with a second priority, wherein the computing device is configured to override the second application to prioritize the first application based on the first priority being higher than the second priority.
Pham discloses the first application is associated with a first priority and the second application is associated with a second priority, wherein the computing device is configured to override the second application to prioritize the first application based on the first priority being higher than the second priority (claim 17, operating a first application that performs a first task having a first level of priority, and that controls a display of first information relating to said first task on a display; b) operating a second application that performs a second task having a second level of priority, the second processor operating to control a display of second information relating to said second task on said display; and c) further controlling said display to override a presentation of said second information on said display, while permitting a presentation of said first information on said display, in response to operation of said first application). 
It would have been obvious to one skilled in the art at the time of the invention to apply Pham’s teachings of application priorities to Zimler-Mehta’s teachings in order to override displaying of an application over another so that the user of Zimler can attend to the application which was prioritized.

Claims 7, 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zimler-Mehta in view of Kolavennu et al. (US 2007/0132576, “Kolavennu”).

For claims 7, 14, in addition to the rationale in claims 1, 8, Zimler-Mehta discloses the second network comprises a wide area network (Zimler, [0035], wide area network) and does not disclose the first network comprises a local area network.
Zimler does not disclose the first network comprises a local area network (LAN).
Kolavennu discloses the first network comprises a local area network (LAN) ([0018], home security detector nodes, control nodes and alarm nodes are connected via LAN).
It would have been obvious to one skilled in the art at the time of the invention to apply Kolavennu-Mehta’s teachings of a LAN network for connecting home security systems to a controller device to Zimler’s teachings in order to apply well-known and widely-adopted network standards such as LANs to the home network of Zimler.

Claim 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zimler-Mehta in view of Hughes et al. (US 2006/0130004, “Hughes”).

For claim 23, in addition to the rationale in claim 1, Zimler-Mehta does not disclose storing, by the computing device, user preferences associated with the second application and updating a registry of applications stored on the computing device.
Hughes discloses storing, by the computing device, user preferences associated with the second application and updating a registry of applications stored on the computing device ([0041], a stored registry of application configurations and user preferences).
It would have been obvious to one skilled in the art at the time of the invention to apply Hughes’s teachings of application registry to Zimler-Mehta’s system in order to enhance Zimler’s system with the capability of storing and loading of application preferences so that the application preferences can be retrieved without users entering the preferences again.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are disclosed in form PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T HOANG whose telephone number is (571)270-1253. The examiner can normally be reached Mon-Fri 9 AM -5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452